UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-54785 INTEGRITY APPLICATIONS, INC. (Exact name of registrant as specified in its charter) Delaware 98-0668934 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 102 Ha’Avoda Street P.O. Box 432 Ashkelon, Israel L3 78100 (Address of principal executive offices) (Zip Code) 972 (8) 675-7878 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of September 7, 2012, 5,295,543 shares of the Company’s common stock, par value $0.001 per share, were outstanding. Explanatory Paragraph This Amendment No. 1 on Form 10-Q/A of Integrity Applications, Inc. (the “Company”) amends the Company’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2012, as filed by the Company with the Securities and Exchange Commission on August 14, 2012 (the “Original Filing”), and is being filed solely to furnish Exhibit 101 to the Original Filing in accordance with Rule 405 of Regulation S-T.Exhibit 101 provides the financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language).As permitted by Rule 405(a)(2)(ii) of Regulation S-T, Exhibit 101 is permitted to be furnished by amendment within 30 days of the filing date of the Original Filing. This Amendment No. 1 on Form 10-Q/A does not reflect events that may have occurred subsequent to the date of the Original Filing and does not modify or update in any way disclosures made in the Original Filing. Pursuant to Rule 406T of Regulation S-T, the interactive files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. 2 PART II - OTHER INFORMATION Item 6.Exhibits. Exhibit No. Description Certificate of Incorporation of Integrity Applications, Inc. (1) Certificate of Amendment to Certificate of Incorporation of Integrity Applications, Inc. (1) Bylaws of Integrity Applications, Inc. (1) Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (2) Certification of Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (2) Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (2) Certification of Principal Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (2) 101.INS XBRL Instance Document (3) 101.SCH XBRL Schema Document (3) 101.CAL XBRL Calculation Linkbase Document (3) 101.LAB XBRL Label Linkbase Document (3) 101.PRE XBRL Presentation Linkbase Document (3) 101.DEF XBRL Definition Linkbase Document (3) Previously filed as an exhibit to the Company’s Registration Statement on Form S-1, as filed with the SEC on August 22, 2011. Previously filed as an exhibit to the Original Filing, as filed with the SEC on August 14, 2012. Filed herewith pursuant to Rule 405(a)(2)(ii) of Regulation S-T. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. INTEGRITY APPLICATIONS, INC. Date: September 12, 2012 By: /s/ Avner Gal Name: Avner Gal Title Chairman of the Board and Chief Executive Officer By: /s/ Jacob Bar-Shalom Name: Jacob Bar-Shalom Title Chief Financial Officer (Principal Accounting Officer) 4 EXHIBIT INDEX Exhibit No. Description Certificate of Incorporation of Integrity Applications, Inc. (1) Certificate of Amendment to Certificate of Incorporation of Integrity Applications, Inc. (1) Bylaws of Integrity Applications, Inc. (1) Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (2) Certification of Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (2) Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (2) Certification of Principal Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (2) 101.INS XBRL Instance Document (3) 101.SCH XBRL Schema Document (3) 101.CAL XBRL Calculation Linkbase Document (3) 101.LAB XBRL Label Linkbase Document (3) 101.PRE XBRL Presentation Linkbase Document (3) 101.DEF XBRL Definition Linkbase Document (3) Previously filed as an exhibit to the Company’s Registration Statement on Form S-1, as filed with the SEC on August 22, 2011. Previously filed as an exhibit to the Original Filing, as filed with the SEC on August 14, 2012. Filed herewith pursuant to Rule 405(a)(2)(ii) of Regulation S-T. 5
